
	
		I
		111th CONGRESS
		2d Session
		H. R. 5980
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Wolf (for
			 himself, Mr. Rogers of Kentucky,
			 Mr. Wittman,
			 Mrs. Miller of Michigan, and
			 Mr. Lipinski) introduced the following
			 bill; which was referred to the  Committee
			 on Energy and Commerce, and in addition to the
			  Committees on the
			 Judiciary,  Ways and
			 Means,  Financial
			 Services,  Transportation
			 and Infrastructure, and 
			 Science and Technology, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend Federal law to encourage the
		  repatriation of jobs to the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act shall be cited as the
			 Bring Jobs Back to America: Strategic
			 Manufacturing & Job Repatriation Act.
		2.DefinitionsFor purposes of this Act:
			(1)RepatriationThe
			 term repatriation means, with respect to a firm's job or facility,
			 as the act of returning from a location in a foreign country to a location
			 within the United States of America.
			(2)Comparative
			 advantageThe term comparative advantage means, with
			 respect to a country's industrial base, an environment in which a country's
			 private industry may produce a good at a lower opportunity cost than a
			 competitor.
			(3)Technology-based
			 planningThe term technology-based planning means
			 the process by which the Government may promote the acquisition and utilization
			 of technology to excel at satisfying a customer need to generate a national
			 competitive advantage.
			(4)Technology
			 spatial mappingThe term technology spatial mapping
			 means identifying the full set of present and emerging technologies whose
			 dimensions dictate how a technology may be acquired and utilized for a
			 competitive advantage.
			3.National
			 Manufacturing & Repatriation Strategy
			(a)RequirementNot
			 more than 180 days following enactment, the U.S. Secretary of Commerce shall
			 create a comprehensive national manufacturing strategy designed to increase
			 overall domestic production, create private sector jobs, and identify emerging
			 technologies to strengthen American competitiveness and comparative advantages.
			 The strategy shall also include:
				(1)An analysis of
			 progress made since the release of the Secretary's 2004 report:
			 Manufacturing in America: A Comprehensive Strategy to Address the
			 Challenges to U.S. Manufacturers.
				(2)Targets,
			 established by the Secretary, for manufacturing sector growth, including a
			 subset of targets for repatriated jobs to the United States, for fiscal years
			 2011, 2012, 2013, 2014, and 2015.
				(3)A survey of all
			 existing Federal programs supporting manufacturing and recommendations on how
			 the department or the Congress may better align such programs to support the
			 strategy.
				(b)RequirementNot
			 more than 180 days following enactment, and every second year thereafter, the
			 Secretary shall conduct a survey of American firms:
				(1)The survey shall,
			 at a minimum, identify—
					(A)firms which
			 maintain manufacturing, design or support service facilities outside of the
			 United States; and
					(B)categories of
			 products manufactured at such facilities and number of jobs located at such
			 overseas facilities.
					(2)The survey shall
			 provide that any American firms choosing not to complete the survey will be
			 ineligible to receive Federal contracts or assistance.
				(3)The Secretary
			 shall create and maintain a database based on the information provided in
			 response to the annual survey of American firms.
				(4)The Secretary
			 shall report to Congress on the results of the annual survey, including
			 longitudinal trends in American manufacturing and the repatriation of
			 jobs.
				(c)Authorizes such
			 sums as necessary.
			4.Repatriation
			 Task Forces
			(a)RequirementThe
			 U.S. Secretary of Commerce shall establish multiple Repatriation Task
			 Forces to promote repatriation in accordance with the Secretary's
			 established targets for job repatriation and manufacturing growth. The task
			 forces shall:
				(1)Proactively and
			 regularly identify American firms interested in repatriating production or
			 services to the United States.
				(2)Identify the
			 unique needs of the firm necessary to facilitate the repatriation.
				(3)Identify and
			 assist State governments to facilitate a mutually beneficial repatriation of
			 the firm's facility and/or jobs to the United States.
				(4)Work with any
			 other Federal agencies on a case-by-case basis to provide technical assistance
			 to the firm or the State necessary to facilitate the repatriation of the
			 facility and/or jobs to the United States.
				(5)Serve as a
			 resource to State governments and act as an impartial advocate for all States
			 choosing to compete for a firm's facility as part of its repatriation.
				(6)Educate firms and
			 States on the National Manufacturing and Repatriation Strategy, the
			 Repatriation Task Forces, and all Federal assistance available to firms and
			 State and county economic development agencies.
				(7)Develop a
			 computer-based program to help firms understand the total cost of ownership of
			 locating facilities inside the United States as compared to foreign
			 countries.
				(b)MembersEach
			 task force shall be comprised of, at a minimum, representatives from the Office
			 of the Secretary of Commerce, the Economic Development Administration, the
			 International Trade Administration, the U.S. Patent and Trademark Office,
			 National Institute of Standards and Technology, and Bureau of Industry and
			 Security.
			(c)Authorizes such
			 sums as necessary.
			5.American
			 Economic Security Commission
			(a)EstablishmentThere
			 is established a commission to be known as the American Economic Security
			 Commission (hereinafter in this Act referred to as the
			 Commission).
			(b)Duties of
			 Commission
				(1)In
			 generalThe Commission shall study and make recommendations on
			 policy relating to American competitiveness, particularly in the manufacturing,
			 information technology, energy, and biotechnology sectors of the global
			 economy, as well as study technology-based planning policies to
			 bolster American economic competitiveness.
				(2)ReportsThe
			 Commission shall issue periodic reports on issues surrounding
			 technology-based planning, emerging technologies, and American
			 economic competitiveness, specifically with regard to a new trade agreement and
			 the enforcement of existing trade agreements, taxation, cybersecurity, the U.S.
			 patent system, intellectual property laws and enforcement, vocational training,
			 education, research and development programs, and infrastructure, and produce
			 reports requested by Members of Congress or congressional committees.
				(3)RequirementThe
			 Commission shall oversee the development and operation of a computer-based,
			 accurate, precise and detailed technology spatial mapping program.
			 This tool will be used to catalogue, monitor, and anticipate emerging trends in
			 technology to support the commission's reporting on developing American
			 comparative advantages in a timely manner as new technology develops.
				(c)MembershipThe
			 Commission shall be composed of 12 members, with the majority and minority
			 leaders of the Senate, and the Speaker and the minority leader of the House
			 each selecting three commissioners. The Commissioners shall serve two-year
			 terms and may be reappointed twice.
			(d)Leadership of
			 CommissionThe Commissioners shall elect a chairman and a
			 vice-chairman every other year. The chair and vice-chair may not have been
			 appointed by members of the same political party.
			(e)Director and
			 Staff of Commission
				(1)Director
					(A)In
			 generalSubject to paragraph (3) and to the extent provided in
			 advance in appropriation Acts, the Commission shall appoint and fix the pay of
			 a director.
					(B)DutiesThe
			 director of the Commission shall be responsible for the administration and
			 coordination of the duties of the Commission and shall perform other such
			 duties as the Commission may direct.
					(2)StaffIn
			 accordance with rules agreed upon by the Commission, subject to paragraph (3),
			 and to the extent provided in advance in appropriation Acts, the director may
			 appoint and fix the pay of additional personnel.
				(3)Applicability
			 of certain Civil Service LawsThe director and staff of the
			 Commission may be appointed without regard to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and may be paid
			 without regard to the provisions of chapter 51 and subchapter III of chapter 53
			 of that title relating to classification and General Schedule pay rates, except
			 that pay fixed under paragraph (1) may not exceed $150,000 per year and pay
			 fixed under paragraph (2) may not exceed a rate equal to the daily equivalent
			 of the annual rate of basic pay for level V of the Executive Schedule under
			 section 5316 of title 5, United States Code.
				(4)DetaileesAny
			 Federal Government employee may be detailed to the Commission without
			 reimbursement from the Commission, and such detailee shall retain the rights,
			 status, and privileges of their regular employment without interruption.
				(5)Experts and
			 consultantsIn accordance with rules agreed upon by the
			 Commission and to the extent provided in advance in appropriation Acts, the
			 director may procure the services of experts and consultants under section
			 3109(b) of title 5, United States Code, but at rates not to exceed the daily
			 equivalent of the annual rate of basic pay for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
				(f)Powers of
			 Commission
				(1)Hearings and
			 evidenceThe Commission may, for the purpose of carrying out this
			 Act, hold such hearings in addition to the town hall style public hearings, sit
			 and act at such times and places, take such testimony, and receive such
			 evidence as the Commission considers appropriate. The Commission may administer
			 oaths or affirmations to witnesses appearing before it.
				(2)Powers of
			 members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take under this section.
				(3)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
				(4)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out its responsibilities under this Act.
				(5)Contract
			 authorityTo the extent provided in advance in appropriation
			 Acts, the Commission may enter into contracts to enable the Commission to
			 discharge its duties under this Act.
				(6)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
				(g)Authorizes such
			 sums as necessary.
			6.Repatriation Tax
			 Incentive Study
			(a)RequirementThe
			 U.S. Secretary of Commerce shall, in conjunction with the Commissioner of the
			 U.S. Internal Revenue Service study the impact and feasibility of a tax
			 incentive to encourage firms to repatriate jobs and report back to Congress
			 within 180 days of enactment.
			(b)The study
			 shall:
				(1)Examine the
			 merits of a tax incentive to encourage repatriation that would waive all
			 Federal taxes on the return of offshore, untaxed profits to a ratio of domestic
			 jobs created.
				(2)Consider a ratio
			 of $1 billion in tax relief relative to 14,000 jobs repatriated or created in
			 the United States, as well as other ratios the Secretary and Commissioner may
			 determine.
				7.Amends
			 Authorized Programs for Repatriation Purposes
			(a)EligibilityTo
			 amend title 42, United States Code, to include a definition of
			 repatriation for purposes of public works, economic development
			 planning and local government demonstration programs.
			(b)EligibilityTo
			 amend title 15, United States Code, subsection 7506 to include a definition of
			 repatriation for purposes.
			8.Patent
			 Protection and Prioritization
			(a)Pre-Publication
			 of Abstracts OnlySection 122 of title 35, United States Code, is
			 amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A)—
							(I)by striking
			 each application for a patent and inserting and with
			 respect to an application for a patent, the abstract included with such
			 application; and
							(II)by striking
			 an application and inserting an abstract;
							(ii)in
			 subparagraph (B), by striking patent applications each place it
			 appears and inserting abstracts included with patent
			 applications; and
						(iii)in subparagraph
			 (C), by striking patent application each place it appears and
			 inserting abstract included with a patent application;
			 and
						(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking An application and inserting
			 An abstract included with an application;
						(ii)in
			 subparagraph (B)—
							(I)in clause (i), by
			 striking the application and inserting the abstract
			 included with the application; and
							(II)in clause (iv),
			 by striking the application and inserting the abstract
			 included with the application; and
							(iii)by striking
			 clause (v);
						(2)by striking
			 subsection (c);
				(3)by redesignating
			 subsection (d) as subsection (c); and
				(4)in subsection
			 (c), as so redesignated, by striking No application and
			 inserting No abstract included with an application.
				(b)Conforming
			 Amendments
				(1)Table of
			 ContentsThe table of contents for chapter 11 of part 2 of title
			 35, United States Code, is amended in the item relating to section 122 by
			 inserting before patent applications the following:
			 abstracts included with.
				(2)PublicationsSection
			 10 of title 35, United States Code, is amended by striking published
			 applications and inserting published abstracts included with
			 applications.
				(3)Abstract
			 DefinitionSection 100 of title 35, United States Code, is
			 amended by adding at the end the following new subsection: (f) The term
			 abstract shall have the meaning given such term, by regulation, by
			 the Director..
				(4)Conditions for
			 patentabilitySection 102(e) of title 35, United States Code, is
			 amended to read as follows:
					
						(e)the invention was
				described in—
							(1)a patent granted
				on an application for patent by another in an international application filed
				under the treaty defined in section 351(a); and
							(2)such application
				designated the United States and was published under article 21(2) of such
				treaty in the English language;
				or
							.
				(5)InterferencesSection
			 135(b) of title 35, United States Code, is amended to read as follows:
					
						(b)A claim which is
				the same as, or for the same or substantially the same subject matter as, a
				claim of an issued patent may not be made in any application unless such a
				claim is made prior to one year from the date on which the patent was
				granted.
						.
				(6)Provisional
			 RightsSection 154(d)(1) of title 35, United States Code, is
			 amended—
					(A)by striking
			 publication of the application for such patent under section 122(b), or
			 in the case of; and
					(B)by striking
			 the date of publication of the application.
					(7)Secrecy of
			 certain inventionsSection 181 of title 35, United States Code,
			 is amended—
					(A)by striking
			 publication of an application each place it appears and
			 inserting publication of an abstract included with an
			 application; and
					(B)by striking
			 publication of the application each place it appears and
			 inserting publication of the abstract included with the
			 application.
					(c)Prioritization
			 for Higher Education InstitutionsSection 131 of title 35, United
			 States Code, is amended—
				(1)by striking
			 The Director and inserting the following: (a) In
			 General.—The Director; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Priority of
				Examination for Certain ApplicationsThe Director shall give
				priority to the examination of an application made by an applicant that
				is—
							(1)an institution of
				higher education, as such term is defined under section 101(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1001(a)); or
							(2)a patent holding
				company affiliated with such an
				institution.
							.
				9.Effective
			 DateThe amendments made by
			 this Act shall take effect upon enactment of this Act.
		
